But
THE COURT
(CRANCH, Chief Judge, absent,)
reminded him of the agreement of the members of the bar of the 17th July, 1807, “that copies of records of any state court should be received in evidence if certified and authenticated in such manner as would make them evidence in the courts of the state from whence they are br ight;” and overruled the objection.
Mr. Lee, then objected, that the execution is not the.proper evidence of the judgment; and that a copy of the judgment ought to be produced.
And THE COURT, being of that opinion, the plaintiff became nonsuit.